1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CURTIS ANDERSON,                                )   Case No.: 1:16-cv-00352-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )   ORDER SETTING SETTLEMENT
                                                     )   CONFERENCE
13          v.                                       )   (Doc. No. 72)
14                                                   )
     UNITED STATES OF AMERICA,
                                                     )   Date: August 27, 2019
15                  Defendant.                       )   Time: 9:30 a.m.
                                                     )   Place: Courtroom 8 (BAM)
16                                                   )   Before the Honorable Barbara A. McAuliffe

17          Plaintiff Curtis Anderson is a federal prisoner proceeding pro se and in forma pauperis in this

18   civil action pursuant to the Federal Tort Claims Act.

19          On June 3, 2019, in his amended pretrial statement, Plaintiff requested a settlement conference.

20   (Doc. No. 70, at 4.) On June 26, 2019, Defendant United States of America filed its own request for a

21   settlement conference. (Doc. No. 72).

22          The Court has determined that this case will benefit from a settlement conference. Therefore,

23   Plaintiff’s and Defendant’s requests for a settlement conference is granted. This case will be referred to

24   Magistrate Judge Barbara A. McAuliffe to conduct a settlement conference at the United States

25   Courthouse in Fresno, California on August 27, 2019, at 9:30 a.m.

26          The parties shall each submit to Magistrate Judge Barbara A. McAuliffe a confidential settlement
27   conference statement, as described below, to arrive at least seven days (one week) prior to the

28   conference.

                                                         1
1           The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

2    obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

3    restitution obligation is, but what the value the of the case itself is to each side, irrespective of any

4    outstanding restitution obligation.

5           Accordingly, it is HEREBY ORDERED that:

6           1.      This case is set for a settlement conference before Magistrate Judge Barbara A.

7                   McAuliffe on August 27, 2019, at 9:30 a.m., at the United States Courthouse located at

8                   2500 Tulare Street, Fresno, California 93721.

9           2.      Plaintiff is to appear at the settlement conference by video conference from his present

10                  place of confinement.

11          3.      A representative of Defendant with full and unlimited authority to negotiate and enter

12                  into a binding settlement shall attend in person.

13          4.      Those in attendance must be prepared to discuss the claims, defenses, and damages.
14          5.      Defendants shall provide a confidential settlement statement to the following email
15                  address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential
16                  settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California,
17                  93721, “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall
18                  be marked “Confidential Settlement Statement”. Settlement statements shall arrive no
19                  later than August 20, 2019. Parties shall also file a Notice of Submission of
20                  Confidential Settlement Statement. See Local Rule 270(d). Settlement statements
21                  should not be filed with the Clerk of the Court nor served on any other party.
22                  Settlement statements shall be clearly marked “confidential” with the date and time of
23                  the settlement conference indicated prominently thereon.
24          6.      The confidential settlement statement shall be no longer than five pages in length,
25                  typed or neatly printed, and include the following:
26                  a.      A brief statement of the facts of the case.
27                  b.      A brief statement of the claims and defenses, i.e., statutory or other grounds
28                          upon which the claims are founded; a forthright evaluation of the parties’
                                                         2
1                              likelihood of prevailing on the claims and defenses; and a description of the

2                              major issues in dispute.

3                     c.       An estimate of the cost and time to be expended for further discovery, pretrial,

4                              and trial.

5                     d.       The party’s position on settlement, including present demands and offers and a

6                              history of past settlement discussions, offers, and demands.

7                     e.       A brief statement of each party’s expectations and goals for the settlement

8                              conference, including how much a party is willing to accept and/or willing to

9                              pay.

10                    f.       If the parties intend to discuss the joint settlement of any other actions or claims

11                             not in this suit, give a brief description of each action or claim as set forth

12                             above, including case number(s) if applicable.

13            7.      The parties remain obligated to keep the Court informed of their current address at all

14                    times while the action is pending. Any change of address must be reported promptly to

15                    the Court in a separate document captioned for this case and entitled “Notice of Change

16                    of Address.” See Local Rule 182(f).

17            8.      A failure to follow these procedures may result in the imposition of sanctions by the

18                    court.

19
20   IT IS SO ORDERED.

21   Dated:        July 3, 2019
22                                                          UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                             3
